DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse, of the claims of Group I (claims 59-66, 69-73, 75-79, 83, 84, 86 and 90) and the compound methyl (2E)-3-(4-2-[4,4-dimethyl-1-(propyn-2-yl)-1,2,3,4-tetrahydroquinolin-6-yl]ethynylphenyl)prop-2-enoic acid methyl ester (DC473) (specification page 54)  as the Group and species, respectively, elected to begin prosecution is acknowledged.  
However, in light of the searches performed for this Office Action with respect to the subject matter of elected Group I, it has been determined that, given the art, an election of species requirement is not necessary in order to facilitate the reasonably complete and thorough search to which inventor is entitled.  The species election/restriction requirement for elected Group I is consequently withdrawn.  
The election/restriction requirement between Group I and Group II remains, however, is hereby made FINAL.  

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: a heading such as Brief Description of the Drawings should precede the description of the drawings.  Appropriate correction is required.  
The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.  As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.  

Claim Objections
Claims 69-71 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may depend from a preceding claim in the alternative only.  See MPEP § 608.01(n).  
Accordingly, the claims have not been further treated on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term generally in the limitation “…generally understood…” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Generally understood by who or in what way?  This would seem to be the most subjective of evaluations as to what may or may not be “generally understood.”  
Furthermore, it is unclear what might be the “equivalent” of a double or triple bond.  A double or triple bond is just that: a double or triple bond.  
Clarification on both points is in order.  

Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of the oval in the diagramed moiety of group III is unclear because it is undefined. 
Likewise, the meaning of the oval in the diagramed moiety of group V is unclear because it is undefined.  Furthermore, the moiety R23 is part of a moiety -C            
                ≡
            
        C-R23.  Yet in the diagramed structure of group V, it would appear that an oval has replaced the 
-C            
                ≡
            
        C- moiety.  How can this be so?  
Finally, in the definition of variable Y, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Clarification on all points is in order.  

Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 1 of the claim, the limitation “…wherein A1, A2, A3, A4 and R2 are each as herein defined…” is unclear because it appears false, since these variables are not actually defined in the claim.  Rather, these variables are defined in claim 61 (the claim from which claim 63 immediately depends.)  
	The examiner suggests a slight rewording, something along the lines of: … wherein A1, A2, A3, A4 and R2 are each as defined in claim 61….
	
Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of the oval in the diagramed moiety of group III is unclear because it is undefined.  
	Clarification is in order.  

Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitations Xb=absent and Xa=
-CH=CH- and -N=CH- in the claim.  Claim 65, the claim from which claim 66 immediately depends, teaches that Xa and Xb are both -C            
                ≡
            
        C-.  
	Clarification is in order.  

Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of the oval in the diagramed moiety of group III is unclear because it is undefined. 
Likewise, the meaning of the oval in the diagramed moiety of group V is unclear because it is undefined.  Furthermore, the moiety R23 is part of a moiety -C            
                ≡
            
        C-R23.  Yet in the diagramed structure of group V, it would appear that an oval has replaced the 
-C            
                ≡
            
        C- moiety.  How can this be so?  
	Clarification is in order.  

Claims 72 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “…wherein R7 or R7a is alkyl C1-10…”, and the claim also recites “…preferably [emphasis added] alkyl C1-3…” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The abbreviation “e.g.” (for example) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 79 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of the ovals in the diagramed moieties of groups VI, VII, VIII and IX are unclear because they are undefined.  
	Clarification is in order.  

Claim 83 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The third listed compound “…(2E)-3-(4-2-[4,4-dimethyl-1-(propyn-2-yl)-1,2,3,4-tetrahydroquinolin-6-yl]ethynylphenyl)prop-2-enoic acid methyl ester…” is unclear because it is apparently incorrect.  The compound appears to actually be: methyl (2E)-3-(4-2-[4,4-dimethyl-1-(propyn-2-yl)-1,2,3,4-tetrahydroquinolin-6-yl]ethynylphenyl)prop-2-enoic acid methyl ester.  (Not the specification at page 54.)
	Clarification is in order.  

Claim 84 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation with respect to “…a medicament…” in the claim.  

Claims 62, 64, 69, 70, 76, 77, 86 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims all depend from base claims which have been rejected as indefinite yet do not relieve the indefiniteness.  These claims are also, therefore, indefinite.  

Allowable Subject Matter
Claim 59 is allowed.  The subject matter of claims 60-66, 69-73, 75-79, 83, 84, 86 and 90 would be allowable once the objections and 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
Photodiagnosis and Photodynamic Therapy (2007), 4, pp. 36-38 or Journal of Rheumatology (2009), 36 Suppl. 83, pp. 71 and 72 appear to be the closet prior art.  
Photodiagnosis and Photodynamic Therapy (2007), 4, pp. 36-38 teaches photodynamic therapy plus topical retinoids in the treatment of Darier’s disease (abstract).  The photodynamic therapy utilizes topical 5-aminolaevulinic acid as a photosensitizer which, after irradiation with 600-700 nm light, results in the generation of reactive oxygen species and thus apoptosis of the target tissue (page 36, column 2, text line 14).  Four of the five patients treated had previous treatments with topical corticosteroids, topical retinoids or systemic retinoids, all with limited improvement (page 37, column 1, Case Series).  However, after the photodynamic therapy, all patients were treated with topical retinoids (tretinoin cream) once per day (page 38, column 1, text line 1).  
The reference does not teach, show, suggest or make obvious, however, the instant method of treating a patient with photodynamic therapy comprising administering a highly conjugated retinoid that generates reactive oxygen species when activated by light.  
Journal of Rheumatology (2009), 36 Suppl. 83, pp. 71 and 72 teaches retinoids and phototherapy for psoriasis (abstract).  The therapeutic regime is carried out by treating the patient with the retinoid acitretin alone for 2 weeks (0.5 mg/kg bw), then reducing this dose to 0.3 mg/kg bw.  Narrowband UVB light irradiation is then performed 3 times per week until complete resolution (page 72, column 2, ReUVB REGIMEN).  The reference explicitly teaches that acitretin, a monoaromatic second generation retinoid, acts on psoriasis by inducing normalization of differentiation and proliferation of keratinocytes, and by modifying the inflammatory response and neutrophil function (page 71, column 1, text line 12).  The reference also explicitly teaches that the light irradiation acts directly by inducing the formation of pyrimidine dimers that in turn cause transient cellular growth and arrest, and also indirectly through the generation of reactive oxygen species (page 72, column 1, text line 25).  
The reference does not teach, show, suggest or make obvious, however, the instant method of treating a patient with photodynamic therapy comprising administering a highly conjugated retinoid that generates reactive oxygen species when activated by light.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        11/19/2022